Title: Mercy Otis Warren to Abigail Adams, 12 February 1783
From: Warren, Mercy Otis
To: Adams, Abigail



My Dear Madam
Tremont Feb 12 1783

I need not tell you I was much disappointed in not having the pleasure of your Company yesterday and the advocate you Employed to appoligize assures me you were not less so. I promissed to Give it under my hand that to the best of my judgment he had obeyed your orders with great punctuallity. As soon as the Roads will permit I will call on you. Though as your Daughter left you this Morning suppose you must be better. Naughty Girl she did not call and tell me so, but I Flatter myself she in this Instance sacrificed her inclinations to her Complasance. Somehow or other my Head dos not feel very sentimental this Morning. Though at the same time have many things to say but in the tete a tete style which all ladies love. A little Fatigue, some Head ache, and a kind of lassitude the Consequence of too much Exercise renders me quite unfit for your Correspondent this day. Yet inconsistent as it may appear, have a Violent inclination to proceed, and least I should indulge it Rather to your Fatigue than Amusment, believe I shall not Venture to begin Another page for I always think it must be Friendship alone that will Give patience to pick a meaning out of my almost uninteligible Characters. It was an observation of the Great Tully, “I am too old to Change my Habits.” And I Imagine no one will Contradict me when I assert, I have scribbled too long to Change my Hand. But what Woman lives long Enough not to Change her Mind. Surely not your Friend as she would have kept her Word and Releived you before this. But as we Cannot Reason more Conclusively, (I mean Consequentially) why should we act more Consistantly than Man. Show me says a Celebrated writer one Woman in the World that Can do this for ten Minits together. I would be a little more Candid and only Challenge all the Masculine World to shew me more than one in ten Hundred of Thier sex whom you, would know to morrow from what he appears to be this day. His Darling passion requiring it you will find a Proteus in Every Company Circumscribe the Circle to as Narrow limits as you Please.
Some Necessary Domestic Matters Called me from my pen, I resume it again but with a strong inclination to Erase all I have written and perhaps before this you Wish I had had the Resolution. Tell me so, if you do. When I write again, will Endeavor to do it with more Correctness of Style more Elegance of Diction more Esteemation and Candour for the World indiscriminatly. Yet perhaps not with more Truth and sincerity, or a stronger pathos of Friendship than this is subscribed from Yours affectionatly

M Warren


“What! a letter to me of two Folio pages and not one Word of politics oh fiy—“Let me see what is the subject, truly I cannot tell. I will write and ask my Friend she Can surly Explain her non meaning. Though the Day may be a little Cloudy with her.” Do so Madam and Forward the Result of your Observations soon very soon to Milton Hill.

